Case 17-24454-GLT     Doc 196-4 Filed 03/29/19 Entered 03/29/19 12:06:39     Desc
                           Proposed Order Page 1 of 1


                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:

  APPALACHIAN LIGHTING SYSTEMS, INC.,             Bankruptcy No.17-24454-GLT
  A/K/A ALLED,
                                                  Chapter 11
                      Debtor.
                                                  Document No.
  ROBERT O LAMPL,

                      Movant,
        vs.

  APPALACHIAN LIGHTING SYSTEMS, INC.,
  A/K/A ALLED,

                      Respondent.

                                ORDER OF COURT

        Upon consideration of the foregoing Final Fee Application of Robert O

  Lampl for Compensation and Reimbursement of Expenses as Counsel for the

  Debtor for the Period of November 3, 2017 through November 1, 2018, it is

  hereby ORDERED, ADJUDGED and DECREED that the Applicant, Robert O

  Lampl, be, and hereby is, granted fees in the amount of $124,103.31 which

  represents $121,610.00 in fees and $2,493.31 in costs for the period of

  November 3, 2017 through November 1, 2018.          A retainer/cost payment of

  $12,500.00 was received by the Debtor and was credited on Invoice No. 1268

  which is attached hereto as Exhibit B.



  Date:__________________                  ________________________________
                                           Gregory L. Taddonio
                                           United States Bankruptcy Court Judge
